        Case 1:18-cv-05405-TCB Document 17 Filed 02/21/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JIN KWON and ASIAN AMERICANS )
ADVANCING JUSTICE-ATLANTA,           )
                                     )
                                     )
                   Plaintiffs,       )
                                     )
v.                                   )          CIV. A. NO. 1:18-cv-5405-TCB
                                     )
                                     )
ROBYN A. CRITTENDEN, in her official )
capacity as Secretary of State,      )
                                     )
                                     )
                   Defendant.        )

             NOTICE OF DISMISSAL WITHOUT PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiffs Jin Kwon and Asian

Americans Advancing Justice-Atlanta (“Plaintiffs”) hereby provide notice to the

Court of dismissal without prejudice Plaintiffs’ claims against Defendant Robyn A.

Crittenden in the above-styled action.
        Case 1:18-cv-05405-TCB Document 17 Filed 02/21/19 Page 2 of 4




Respectfully submitted, this 21st day of February, 2019.

FOR PLAINTIFFS:

/s/ Dan Huynh
Deanna Kitamura                             Patrick J. Flinn
dkitamura@advancingjustice-la.org           patrick.flinn@alston.com
CA Bar No. 162039                           Georgia Bar No. 264540
Nicole Gon Ochi                             Daniel Huynh
nochi@advancingjustice-la.org               daniel.huynh@alston.com
CA Bar. No. 268678                          Georgia Bar No. 987369
Christopher Lapinig                         David Gann
clapinig@advancingjustice-la.org            david.gann@alston.com
CA Bar No. 802525                           Georgia Bar No. 940455
Eileen Ma                                   Nick Tsui
ema@advancingjustice-la.org                 nick.tsui@alston.com
CA Bar No. 296800                           Georgia Bar No. 982502
(pro hac vice applications to be filed)     Lindsay Church
ASIAN AMERICANS ADVANCING                   lindsay.church@alston.com
JUSTICE – LA                                Georgia Bar No. 651190
1145 Wilshire Blvd.                         ALSTON & BIRD LLP
Los Angeles, CA 90017                       One Atlantic Center
Telephone: (213) 977-7500                   1201 West Peachtree Street
Facsimile: (213) 977-7595                   Atlanta, Georgia 30309-3424
                                            Tel.: (404) 881-7000
                                            Fax: (404) 881-7777
Phi Nguyen                                  Brian J. Sutherland
GA Bar No. 578019                           bsutherland@buckleybeal.com
pnguyen@advancingjustice-atlanta.org        Georgia Bar No. 105408
Hillary Li                                  BUCKLEY BEAL, LLP
GA Bar No. 898375                           600 Peachtree Street
hli@advancingjustice-atlanta.org            Suite 3900
ASIAN AMERICANS ADVANCING                   Atlanta, Georgia 105408
JUSTICE – ATLANTA                           Tel.: (404) 781-1100
5680 Oakbrook Parkway, Suite 148            Fax: (404) 781-1101
Norcross, GA 30093
Telephone: (404) 585-8446


                                          -2-
       Case 1:18-cv-05405-TCB Document 17 Filed 02/21/19 Page 3 of 4




                    CERTIFICATE OF COMPLAINCE

     Pursuant to Local Rule 7.1(D), counsel hereby certifies that this motion was

prepared using Times New Roman 14 point font.

     This 21st day of February, 2019.

                                           /s/ Dan Huynh
        Case 1:18-cv-05405-TCB Document 17 Filed 02/21/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 21, 2019, I electronically filed the above

document with the Clerk of Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.



                                                /s/ Dan Huynh
